Citation Nr: 1446231	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  07-24 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a cervical spine disorder, claimed as a right shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1962 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In January 2010, the Veteran presented hearing testimony before a Veterans Law Judge (VLJ) that is no longer with the Board.  A transcript of the January 2010 hearing is associated with the record.  In a November 2013 written statement, the Veteran waived his right to a new hearing before another VLJ.

In an August 2011 decision, the Board denied the claims for service connection for a cervical spine disorder and a left knee disorder.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a March 2013 memorandum decision, the Court vacated the Board's decision and remanded the appeal for additional development.

The claims for service connection for a cervical spine disorder and a left knee disorder were then remanded by the Board in March 2014 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain VA examinations for the Veteran's knee and cervical spine disorders.  This was accomplished, and the claim for service connection for DJD of the left knee was granted in an August 2014 rating decision.  

The issue of service connection for a cervical spine disorder, claimed as a right shoulder disorder, was readjudicated in an August 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran has a cervical spine disorder, diagnosed as cervical radiculopathy and cervical strain post cervical laminectomy and discectomy.

2.  The Veteran was treated for a muscle strain of the right shoulder in service. 

3.  Symptoms relating to the Veteran's cervical spine disorders were not chronic in service and have not been continuous since service separation.

4.  A cervical spine disability did not manifest to a compensable degree within one year of service separation.

5.  The Veteran's currently diagnosed cervical radiculopathy and cervical strain post cervical laminectomy and discectomy is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder, claimed as a right shoulder disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  As will be explained below, neither the Veteran nor his representative has alleged prejudicial error, and none has otherwise been shown by the record. 

In this case, the RO advised the Veteran of the evidence needed to substantiate his claims in a December 2005 notice letter.  The RO further explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of his claims. 

In particular regard to Dingess notice requirements, the Veteran was provided with notice regarding the degree of disability (i.e., he was notified what the evidence must show to establish entitlement to an increased evaluation).  However, he was not also notified of how VA determines the effective date once service connection has been established.  Nonetheless, because service connection for the Veteran's claimed cervical spine disorder is not established for reasons explained below, no effective date will be assigned for the claimed disorder.  Consequently, any lack of notice regarding such notice element is rendered moot. 

the December 2005 notice letter was sent before the initial denial of the claim, and adequately satisfied VCAA notice requirements with respect to the Veteran's claim. 

The record further reflects that the Veteran has been provided with a copy of the above rating decision, the July 2007 SOC, and the SSOCs issued in April 2009 and March 2011, which cumulatively included a discussion of the facts of the claims, pertinent laws and regulations, notification of the bases for the decisions, and a summary of the evidence considered to reach the decisions. 

Moreover, neither the Veteran nor his representative has alleged any prejudice with respect to the notice received for the claims during the course of this appeal.  The Veteran has also been provided with ample opportunity to submit evidence and argument and to participate effectively in the processing of his claim during the course of this appeal. 

In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. Quartuccio, supra. 

To fulfill its statutory duty to assist, the RO afforded the Veteran with a medical examinations in connection with his claim in May 2010 and April 2014.  As will be discussed below, the May 2010 VA medical opinion is inadequate as the lack of cervical complaints in service or evidence of trauma is an insufficient justification for determining that it would be mere speculation to offer a nexus opinion.  The April 2014 VA medical opinion, however, is adequate as the examiner reviewed the record, considered the Veteran's statements, and provided a medical nexus opinion supported by an adequate rationale. 

In addition, post-service treatment records, both VA and private, adequately identified as relevant to the Veteran's claim have been obtained, to the extent possible, or otherwise submitted and are associated with the record.  Additional VA treatment records dated from June 2006 to April 2014 were obtained and associated with the claims folder pursuant to the Board's March 2014 remand.  

Further, the Veteran's service treatment records are included in the record.  The Veteran has also submitted several written statements and provided hearing testimony in connection with his claim.  He has not made VA aware of any other evidence relevant to his appeal that needs to be obtained. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  The Board further finds that there has been substantial compliance with its prior remand.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Therefore, the Board will proceed with appellate review.



Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In this case, radiculopathy is an organic disease of the nervous system and, thus, is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to the Veteran's claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Cervical Spine Disorder

The Veteran essentially contends that he developed right shoulder problems due to frequent heavy lifting during his period of active military service which later progressed to, or was an initial manifestation of, a cervical spine disorder.  In his January 2006 statement, the Veteran indicated that the entrance examination showed he was fit for service and he did not indicate any existing injuries.  The Veteran does not maintain that he sustained a specific trauma of the cervical spine in service.
Review of the evidentiary record in this case establishes the presence of a current cervical spine disorder.  In a May 2010 VA medical examination report, the examiner diagnosed status post anterior fusion of C5-C6 with incorporation of C5-C6 bone graft.  Also, private treatment records further include a 2009 diagnosis of cervical radiculopathy and cervicalgia/neck pain, which includes consideration of pain involving the right shoulder.  The most recent April 2014 VA medical examination report reveals a diagnosis of cervical strain post cervical laminectomy and discectomy.  Thus, the presence of a current disability is shown for the claimed disorders by the evidence of record.  

The Veteran's DD Form 214 shows his military occupational specialty (MOS) as stock clerk.  Because frequent lifting of heavy objects is consistent with the conditions and circumstances of his service, the Board finds his account of performing frequent heavy lifting as part of his duties as a stock clerk in service to be credible. 

The Board next finds that a cervical spine disorder was not chronic in service.  The June 1962 entrance examination showed that the clinical evaluation of the upper extremities and spine were normal and the Veteran did not report any right shoulder or cervical spine problems.  An April 1966 reenlistment examination showed that the upper extremities and spine were normal.  Service treatment records reveal that the Veteran sought treatment for right shoulder pain in October 1967.  During the evaluation, the Veteran reported that he had been active in athletics, had previously injured his right shoulder in high school, and had played baseball the previous year.  On physical examination, there was no tenderness or decreased range of motion shown.  On X-ray of the right shoulder, no calcium was noted.  The noted impression was probable muscle strain.  Medication and an analgesic balm were prescribed to treat the right shoulder.  The Board finds that there are no other entries, other than the October 1967 entry noted above, pertaining to treatment for right shoulder (or possible cervical spine-related) problems in the service treatment records. 

It is further noted that, although no separation examination report is of record, the Veteran filed a claim with VA seeking disability benefits for an unrelated skin disorder in May 1968, days after separating from service.  At that time he made no mention of neck, upper back, or shoulder pain.  Also, he underwent a medical examination in connection with that claim in August 1968, and the examiner at the time noted that the Veteran showed no disorders related to the musculoskeletal system, and the functioning of the musculoskeletal system was described as "normal."   The Veteran's neurological system also showed no abnormalities.  For these reasons, the Board finds that a cervical spine disorder was not chronic in service. 

The Board further finds that a cervical spine disorder did not manifest within one year after service separation and has not been continuous since service.  In this regard, the earliest indication of post-service complaint or treatment for "back problems" is not shown until 1973, approximately six years after the above service treatment record entry and five years after separation from service.  See December 1984 letter provided by the Veteran's former treating orthopedist.  In sum, there is no medical evidence to suggest that a chronic cervical spine disorder developed in service or initially manifested to a compensable degree within one year after service.  

Instead, the first mention of a cervical spine disorder allegedly related to service was not until September 2005 (i.e., approximately 37 years after separation from service), when the Veteran filed his claim for service-connected compensation benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).  Also, during an April 2014 VA examination report, the Veteran stated that he had an MRI of the cervical spine in 2002 by a private physician and was found to have C5-C6 herniation and had a cervical laminectomy and discectomy that same year.  These post-service treatment records reflect treatment for a cervical spine disorder more than 30 year after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed another claim for service connection, but did not mention a cervical spine disorder at any time prior to his September 2005 claim.  For example, in May 1968 (days after service separation), the Veteran filed a claim for service connection for a skin condition of the face.  The Veteran did not mention symptoms of a cervical spine disorder during the prior service connection claim.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for his cervical spine disorder, when viewed in the context of his action regarding his other claim for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a cervical spine disorder in service and a lack of cervical spine symptomatology at the time he filed the other claim.  For these reasons, the Board finds that symptoms associated with a cervical spine disorder have not been continuous since service separation.

The Board further finds that there is no competent medical opinion linking the Veteran's current cervical spine disorders to service.  In a May 2010 VA examination, the examiner concluded that he could not resolve whether the Veteran's cervical spine disorder was causally related to service without resorting to mere speculation; however, the examiner did not explain why an opinion on the issue would be speculative other than to note that he "was unable to find any records indicating any direct specific neck injury or trauma during service."  The Board finds the May 2010 VA medical opinion to be inadequate.  As noted above, the Veteran's service treatment records reveal right shoulder complaints which the Veteran asserts are related to the claimed cervical spine condition  The Veteran has repeatedly stated that lifting heavy materials as a stock clerk caused his injury, and not a specific trauma in service. The lack of cervical complaints in service or evidence of trauma is an insufficient justification for determining that it would be mere speculation to offer a nexus opinion.  Accordingly, the May 2010 VA medical opinion is afforded no probative weight.  

Pursuant to the Board's March 2014 remand, the Veteran was afforded another VA examination in April 2014.  During the evaluation, the Veteran reported that he started having neck pain in 1968 and stated that he reported to sick bay and had 
x-rays and was prescribed medication.  He also noted that he had an MRI done in 2002 by private physician and underwent a cervical laminectomy and discectomy that same year.  At the time of the evaluation, the Veteran stated that his pain level was a 3 out of 10 and he reported having numbness in the tip of his left index finger and at the base of his thumb.  X-rays were conducted and the examiner diagnosed cervical strain status post-surgery.  The examiner then opined that the Veteran's cervical spine disorder was less likely than not incurred in or otherwise related to service.  In support of this finding, the examiner reasoned that there was not sufficient evidence to indicate that the Veteran complained and was treated for a neck disorder is service.  Further, the Veteran incurred a neck condition and had surgery in 2001, 33 years after service separation.  

The Board finds the April 2014 VA medical opinion to be probative as to whether the Veteran's cervical spine disorder was related to service.  The examiner specifically noted and considered the Veteran's statements that he had neck pain in 1968 and was given x-rays and was prescribed medication in service.  This evidence is consistent with service treatment records.  Further, the examiner performed a physical examination, reviewed x-rays, and specifically noted that he reviewed the Veteran's claims file and considered the Veteran's verbal history.   For these reasons, the Board finds that the April 2014 medical opinion weighs against the Veteran's claim of service connection.

The Board has also reviewed the Veteran's post-service VA and private treatment records.  Although this evidence demonstrated continued complaints and treatment for neck pain, it does not provide an opinion as to the etiology of the Veteran's cervical spine disorders.  

The Board has also considered the Veteran's statements asserting a nexus between the currently-diagnosed cervical spine disorder and service.  While the Veteran is competent to report symptoms as they come to him through his senses, such as pain, cervical spine disorders such as radiculopathy and cervical strain, which have numerous possible etiologies are not the type of disorders that a lay person can provide competent evidence on questions of etiology.  See Layno, 6 Vet. App. at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person); see also Rucker at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (stating a veteran is not competent to diagnose rheumatic fever).  Here, the Board finds that the Veteran does not have the education, training, or experience to provide a competent opinion as to the etiology of his cervical spine disorder.  Instead, the Board finds the April 2014 VA medical opinion, which was based on a review of accurate facts in the claims file, history by the Veteran, x-ray and clinical findings, to be the most probative evidence of record.

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for service connection for a cervical spine disorder, claimed as a right shoulder disorder, and the claim must be denied.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a cervical spine disorder, claimed as a right shoulder disorder, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


